Citation Nr: 1705689	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities such as migraines and lumbosacral strain.

2.  Entitlement to a compensable evaluation for myoma of the uterus.

3.  Entitlement to a rating in excess of 30 percent for migraine headaches.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These matters were previously remanded by the Board in September 2011, May 2013, and October 2015.  

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's myoma of the uterus is productive of functional impairment most closely approximating symptoms that do not require continuous treatment.

2.  The Veteran's migraine headaches are productive of functional impairment most closely approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for myoma of the uterus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.116, Diagnostic Code (DC) 7819, 7613 (2016).

2.  The criteria for a rating of 50 percent and no higher for the Veteran's service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A November 2006 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

The Board recognizes that the VA examinations of record are not adequate.  These claims were remanded in October 2015 to allow VA to obtain new examinations.  In March 2016, the Veteran submitted a statement explaining that she would not attend any more examinations because she felt that they were degrading and stressful.  The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the veteran does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The veteran also has an obligation to assist in the adjudication of his or her claim.  The veteran must be prepared to meet his or her obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting the claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  In view of the forgoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion, and that the duty to assist has been fulfilled.  
 
There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Myoma of the Uterus

The Veteran's myoma of the uterus has been rated under DC 7819, which relates to benign skin neoplasms.  The rating schedule instructs that benign skin neoplasms be rated as disfigurement of the head, face, or neck; scars; or impairment of function, as appropriate.  In this case, the Veteran's myoma of the uterus is certainly not a disfigurement of the head, face, or neck.  As the Veteran's uterine cysts and fibroids are internal, rather than disabilities of the skin, the rating criteria for scars are also unsuited to rate this disability.  For example, DCs 7801 and 7802 rate based upon the area covered by scars, and DC the 7804 criteria concern whether the scars are unstable or painful, descriptions that are not relevant to the Veteran's uterine cysts.  The Board finds that it is most appropriate to rate the Veteran's myoma of the uterus according to functional impairment, and turn to the DCs concerning gynecological disabilities.  DC 7613, concerning disease, injury, or adhesions of the uterus, is the most appropriate DC to use when rating the Veteran's myoma of the uterus.

Under DC 7613, symptoms that do not require continuous treatment warrant a noncompensable rating, and a 10 percent rating is assigned for disease, injury, or adhesions of the uterus where symptoms require continuous treatment.  38 C.F.R. § 4.116, DC 7613.  A maximum 30 percent rating is warranted where symptoms cannot be controlled by continuous treatment.  Id.  

The Veteran's myoma of the uterus is not more appropriately rated as removal of the uterus or ovaries (DC 7617, 7618, and 7619) because her uterus and ovaries have not been removed.  There is no indication of prolapse of the uterus (DC 7621), displacement of the uterus (DC 7622), surgical complications of pregnancy (DC 7622), fistula (DC 7624, 7625), surgery of the breast (DC 7626), or endometriosis (DC 7629).  Therefore, another gynecological DC is not more appropriate to rate the Veteran's disability.

The record contains several letters from the Veteran and her husband in 2006.  These letters describe the Veteran's menstrual cycle as altered, and her flow during her period as extreme with severe cramps.  The Veteran stated in a November 2006 letter that she gets severe cramps twice a month, and that she takes Tramadol prescribed by her physician twice a day to help with pain.  She also stated that this medication is for her low back disability.  

A March 2007 private treatment record contained Tramadol among the Veteran's medication.  This record also discussed long blood clots and bleeding outside of her period, but asserted that the clots were passing.  She also had pelvic pain and muscle cramps.  That month an ultrasound found four fibroids.  The Veteran's physician recommended that the Veteran see an obstetric specialist, but she declined because the bleeding had stopped after rest.  

A VA examination was conducted in January 2012.  The Veteran reported that she was diagnosed with uterine fibroids by pelvic exam in service, but that she did not have a pelvic ultrasound until approximately 2007, which confirmed five fibroids and one cyst.  She has had no ultrasound since 2007.  She stated that she had menses every 28-30 days lasting 7-10 days, and described her menses as "light, not too heavy," with pain that was severe for the first two days.  The Veteran reported that she takes Midol if it gets too bad.  The Veteran developed dysmenorrhea after bilateral tubal ligation in 1993, which worsened in 2007.  The examiner concluded that the Veteran was diagnosed with uterine fibroids during service, and that she takes Midol to control her dysmenorrhea.  An ultrasound in February 2012 found multiple leiomyomata.  

Although the Veteran asserted that she was prescribed Tramadol for both her low back disability and pain related to her uterine disability, her treatment records do not indicate that the Tramadol was prescribed in response to her uterine disability.  The March 2007 private treatment record lists Tramadol among her active medications, indicating that the prescription pre-dates the finding of fibroids by ultrasound.  The VA treatment records generally say she is prescribed Tramadol for pain, without any clarification as to whether this pain is musculoskeletal or related to her menses.  Most importantly, the January 2012 VA examination does not find that she takes Tramadol as treatment for her uterine disability, and only notes intermittent use of Midol during particularly painful periods of menstruation.  The record indicates that the Veteran declined to see a specialist for further treatment after her 2007 bleeding resolved itself without medication, and that the symptoms of her uterine disability have been controlled with, at most, intermittent use of over-the-counter medication.  Moreover, considering that the January 2012 examination report related her dysmenorrhea, or painful menstruation, to a bilateral tubal ligation in 1993, it is not clear from the medical record that the dysmenorrhea is caused by her service-connected myoma of the uterus.  

The only assertion in the record that the Veteran is prescribed continuous medication for painful menstruation is a November 2006 letter in which the Veteran asserts that Tramadol is prescribed for her painful menstruation as well as her low back pain.  This assertion is contradicted by the January 2012 examination finding that the only medication she takes for painful menstruation is intermittent Midol.  The lack of consistency, as well as absence of a medical record indicating that Tramadol is prescribed specifically for painful menstruation, prevents the Board from finding that the Veteran takes continuous medication as treatment for her painful menstruation.  Moreover, even if the Board did find that the Veteran takes Tramadol daily as continuous treatment for her painful menstruation, the January 2012 examination report relates this pain to a bilateral tubal ligation, not the service-connected uterine myoma or fibroids.

The record thus does not support a finding that the Veteran's myoma of the uterus requires continuous treatment.  Instead, the record reflects a flare of unusually severe menstrual pain and bleeding in 2006 or 2007 that subsided after rest without medical treatment, and that the Veteran declined to pursue additional treatment aside from intermittent use of over-the-counter pain relievers as needed.  Therefore, the Veteran's functional impairment most closely approximates gynecological symptoms that do not require continuous treatment, and the Veteran's claim for a compensable rating for myoma of the uterus must be denied.  

Migraine Headaches

Migraine headaches are rated under DC 8100.  According to DC 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

A November 2006 private treatment note states that the Veteran's headaches worsened after being promoted to a new position at work in February 2006.  The Veteran stated that the intercom and bright lights associated with her new work environment trigger her headaches, and that she throws up with the headaches.  

The Veteran submitted a letter in October 2006 in which she stated that she believes her headache medication made it harder for her to concentrate, and caused high blood pressure as well as a number of other symptoms lightheadedness, shortness of breath, swelling of her feet and ankles, severe stomach pain, nausea, severe depression, insomnia, and a lack of sex drive.  

A VA examination was conducted in January 2007.  The examination report described the Veteran's headaches as bitemporal, aggravated by light and sound, and frequently associated with nausea and vomiting.  The Veteran stated that she had two headaches per week that would last 4-5 hours.  She reported that she was in the practice of working through these headaches because she was not able to take time off of work.  The examiner described the headaches as a moderate disability somewhat improved by medication that does not render her unemployable.    

In a September 2007 VA treatment note, the Veteran stated that her migraines were not responding to medication, and that every work day she experiences a headache beginning at around 10 AM, which becomes a migraine around 3 PM, and worsens throughout the workday before subsiding to a baseline pain, which she describes as rated 4-5, when she gets home.  

Another VA examination was conducted in March 2009.  The Veteran stated that she has a headache every day.  She again reported that the headaches begin as mild but worsen to severe over the course of the day, with the severity depending upon the amount of work she has done that day.  She reported nausea associated with the headaches, but not vomiting.  She stated that the headache is usually over around 6:00 in the evening.  Her headaches were triggered by working on the computer and lights.  The Veteran stated that she works 40 hours per week, and very seldom gets headaches at home.   

A May 2009 VA treatment note indicated that the Veteran reported that since February she had experienced three "large" episodes of migraine with scotoma and nausea requiring her to sleep in a dark, quiet room.  She once again described headaches growing in intensity over the course of the day, and stated that these headaches occurred approximately 20 days out of a month.  In February 2010, the Veteran described her major episodes of migraines increasing to 5-6 times per month between September and December, but only 2-3 times per month since December.  The headaches were associated with nausea, vomiting, and light and sound sensitivity, and required her to sleep in a dark room.  She also described daily minor headaches that she is able to tolerate.  An August 2010 treatment note stated the Veteran reported an increased frequency of headaches.  Her usual headaches occurred 4-5 times per week, but she also had a new type of headache 6-7 times per week, which her physician attributed to over-use of oral medication.  The Veteran described headaches that are only made better by lying down and resting.  The Veteran's physician suggested Botox injections rather than oral medication.   

A March 2011 VA treatment note indicated that the Veteran was responding well to the new injection therapy.  Prior to the injections, she experienced 2-4 disabling headaches per month with nausea, photophobia and phonophobia.  Since beginning the injections, she experienced one headache per month of less severity.  

A VA examination was conducted in May 2012.  The Veteran reported that the Botox injections were working very well, and that her headaches were not as frequent or severe as they had been in the past.  She also reported nausea, vomiting, and sensitivity to light and sound, which had improved with Botox injections.  The head pain typically lasted less than one day, and the examiner stated that she had no characteristic prostrating attacks of migraine headache pain.  The Veteran stated that she now misses work only to get her injections, and that she was employed full-time.  The examiner concluded that the Veteran's migraine headaches did not inhibit her from obtaining and maintaining gainful employment.  

A September 2012 VA treatment note indicated only two headaches since her last injection treatment in June.  The Veteran reported that she had changed to a work position with less stress to accommodate the headaches that she associates with work stress, although this change required a cut in pay.  This is consistent with a July 2012 letter from the Veteran, which stated that she incurred a $2-4000 pay cut because her job responsibilities were so stressful that they caused her to have daily headaches.  In September 2013, the Veteran reported that in the past month she had 3-4 full-blown headaches.  

The record thus reflects that the Veteran experiences headaches on an almost daily basis, including some headaches that were only made better by lying down and resting.  In March 2011, the VA noted that prior to starting Botox injections, she experienced 2-4 disabling headaches a month.  Disabling headaches that require the Veteran to lie down and rest are representative of the extreme exhaustion or powerlessness that is the hallmark of prostrating and prolonged attacks.  As the Veteran has described prostrating attacks occurring from 2-4 times a month as well as severe headaches multiple times a week, the Board finds that the frequency of the attacks described are in excess of the once a month average that warrants a 30 percent rating, and meet the criteria of very frequent.  The Veteran has also stated that she took a demotion at work in order to lessen her stress and accommodate her headaches, resulting in a pay cut.  As noted above, "severe economic inadaptability" does not require that the Veteran be completely unable to work.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Board finds that in this case, very frequent headaches that require the Veteran to change her job responsibilities to her economic detriment are appropriately described as productive of severe economic inadaptability.  

The Board recognizes that the Veteran experienced a significant improvement in symptoms after beginning the Botox injection treatment, to the point that the May 2012 examination report indicated no prostrating attacks of migraine headache pain.  However, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  DC 8100 does not specifically contemplate the type of treatment required by the headache symptoms.  Therefore, it is not appropriate to deny a higher rating because the Veteran's symptoms have been significantly relieved by the injection treatment.  

The Board also recognizes that the Veteran's headache attacks were not "completely prostrating," as laid out in the rating criteria, because she has often continued to work in spite of them.  The Veteran has explained that she continues to work in spite of her headaches because she is not permitted by her employer to take time off because of them.  While the Veteran's headache symptoms do not correspond exactly to the criteria laid out in DC 8100, the regulations require that when there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  In this case, the demotion consistent with severe economic inadaptability and the description of 2-5 disabling headaches per month in the treatment notes, as well as the Veteran's account of less severe headaches nearly every weekday, more closely approximates the criteria of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability than the criteria of characteristic prostrating attacks occurring on an average once a month over the last several months.  

Allowing the Veteran the benefit of the doubt, the functional impairment demonstrated by the Veteran's symptoms most nearly approximate the criteria for a 50 percent rating.  Therefore, a 50 percent rating, and no higher, is granted.  A rating in excess of 50 percent is not available in the rating schedule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.7, 4.124a, DC 8100.

Additional Considerations

The above determinations are based upon consideration of applicable rating schedule Diagnostic Code provisions which contemplate the functional impairment resulting from manifestations of the disabilities at issue.  There is no showing that either disability at issue is productive of a so exceptional or unusual disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings are adequate.  Ratings in excess of that assigned for myoma of the uterus are provided for certain manifestations of the disability, but the medical evidence reflects that those symptoms are not present.  Although the Veteran is assigned the maximum schedular rating available for her migraine headaches, the criteria under this maximum schedular rating appropriately describe her symptoms.  Put another way, the record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Although the Veteran has attributed a range of symptoms to her migraine headaches, including inability to concentrate, lightheadedness, shortness of breath, swelling of her feet and ankles, depression, insomnia, lack of sex drive, and speech impairment, the record does not reflect that these symptoms have been attributed to her headaches by a medical professional.  The Board notes that a psychiatric disability has been service-connected, but the evaluation of this disability is not currently before the Board.  If the Veteran wishes to bring a claim of service connection for the non-service-connected symptoms, then she may do so, but the medical record as it stands does not reflect that these symptoms have been objectively connected to her migraines.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service-connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a compensable evaluation for myoma of the uterus is denied.

Entitlement to a rating of 50 percent, and no higher, for migraine headaches is granted.


REMAND

The Board recognizes that the Veteran has declined to attend any more examinations.  However, the October 2015 remand instructed that the RO obtain a new medical opinion as to the etiology of the Veteran's hypertension, not that the RO schedule a new medical examination.  The Veteran's presence is not required for the RO to forward the claims file to an appropriate VA clinician and obtain the requested medical opinion.  Upon remand, such a medical opinion should be requested.  Stegall v. West, 11 Vet. App. 268 (1998).  

The TDIU claim is dependent upon consideration of the severity of all of the Veteran's service-connected disabilities.  The TDIU claim is thus intertwined with the claim of entitlement to service connection for hypertension.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the May 2012 VA examiner if available, or another appropriate clinician.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by her service-connected disabilities (migraine headaches, low back pain, pain disorder associated with psychological factors and a general medical condition, thrombophlebitis migrans of the left and right lower extremities, left radiculopathy, sciatica of the right lower extremity, myoma of the uterus, and shin splints of the right and left lower extremities), stress related to these disabilities, or any medication prescribed for treatment of these disabilities?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is chronically aggravated by (permanently worsened beyond the natural progression of the disease) her service-connected disabilities (migraine headaches, low back pain, pain disorder associated with psychological factors and a general medical condition, thrombophlebitis migrans of the left and right lower extremities, left radiculopathy, sciatica of the right lower extremity, myoma of the uterus, and shin splints of the right and left lower extremities), stress related to these disabilities, or any medication prescribed for treatment of these disabilities?

Any opinion offered must be supported by a complete rationale.  The examiner is to state whether the medications used to treat the Veteran's service-connected disabilities cause or aggravate her hypertension, with specific discussion concerning the assertion in the May 2012 opinion that chronic NSAIDs use is a major risk factor for hypertension.

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


